NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0154n.06

                                        Case No. 21-1563

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
                                                                                Apr 11, 2022
                                                    )
VINCENT HEGAR,                                                             DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
RICHARD LUCAS, Officer,                             )       MICHIGAN
       Defendant-Appellee.                          )
                                                    )




Before: SILER, LARSEN, and MURPHY, Circuit Judges.

       SILER, Circuit Judge. Vincent Hegar brought a 42 U.S.C. § 1983 action against Richard

Lucas, a Corrections Officer at the prison where Hegar was an inmate. He alleged that Lucas

failed to follow the prison’s chain-of-custody procedures in the administration of his drug test. As

a result, Hegar was found guilty of substance abuse, and his parole conditions were changed.

Instead of being paroled directly to the community, as the parole board had previously decided,

Hegar was required to commence his parole in a residential substance-abuse treatment program at

the Detroit Reentry Center—a condition which Hegar maintained “was the equivalent of being

confined in prison.” Thus, Hegar argued that Lucas had violated his Eighth and Fourteenth

Amendment rights.
Case No. 21-1563, Hegar v. Lucas


          On April 19, 2021, a magistrate judge issued a Report and Recommendation (“R&R”)

recommending that the district court grant summary judgment in Lucas’s favor. The R&R

included a notice to the parties that a failure to file objections within fourteen days of being served

a copy of the R&R “constitutes a waiver of any further right of appeal.” Since the parties were

served a copy of the R&R that same day, any objections were due by May 3, 2021. On May 4, the

district court observed that neither party had filed objections, and it adopted the R&R.

          In our circuit, a failure to object to an R&R “results in a waiver of appeal on that issue as

long as the magistrate judge informs the parties of the potential waiver.” United States v.

Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019). Here, the magistrate judge put the parties on

notice of a potential waiver. Yet Hegar failed to object to the R&R. Thus, he waived his right to

appeal.

          We have declined to apply the waiver rule in limited circumstances when doing so

promotes the “interests of justice.” Thomas v. Arn, 474 U.S. 140, 155 (1985); see, e.g., Souter v.

Jones, 395 F.3d 577, 585–86 (6th Cir. 2005). But Hegar contends only that the court should

exercise jurisdiction over his appeal because the district court resolved his case on the merits rather

than on the basis of waiver and because he believes he is likely to prevail in this appeal. These

reasons do not warrant our disregard of the waiver rule. We accordingly AFFIRM the district

court.




                                                  -2-